Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 11-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bosch (“Bosch SCT 415S7 Instructions”, 2016) in view of Stengel et al. US Pat Pub 2008/0173782).
With regard to claim 1, Bosch shows a base plate having a top surface (element 7, drawing in section 4 entitled “Product Description”). Stengel et al. provide a number of legs connected to and positional relative to the base plate (legs 20, 22, Fig. 5A) and further show the legs being members distinct from the base plate (Legs 20, 22 are distinct as shown in Fig. 5A and are coupled to the top surface of the plate via a hinge joint (the legs are coupled to the top surface of plate 10 with hinges 32 and 72).  Bosch shows the length of the legs being disposed in a direction substantially parallel to the top surface in a first position, the legs in the first positon exhibit radial symmetry with respect to a direction substantially perpendicular to the top surface, the radial symmetry having an order equivalent to the number of legs (the four S-shaped portions extending outward from base plate in drawing in section 4 entitled “Product Description”).  Bosch shows an upright support member extending from the top surface of the base plate in a direction substantially perpendicular to the top surface (element 8 in drawing in section 4 entitled “Product Description”), Bosch shows a crossbar member 3 detachably coupled (see section 5.4) to the upright support member, the cross bar member extending substantially perpendicular to the upright support member when coupled (element 3 drawing in section 4 entitled “Product Description”).  Bosch has a number of reflective surface members (Section 8.5.1) detachably mounted to the crossbar member, the number of reflective surface member each adjustably disposed along the length of the crossbar member (section 8.5.2). While Bosch does not show the apparatus being operable for configuration into a compacted arrangement with each of the number of legs arranged in a second position, Stengel et al. do show such an arrangement (see Fig. 5 and 5a).  It would have been obvious to modify Bosch to use a compacted arrangement as taught in Stengel et al. in order to provide a smaller profile for storage purposes. 
With regard to claim 2, in Bosch the number of legs comprises 3 or more legs (the four S-shaped portions extending outward from base plate in drawing in section 4 entitled “Product Description”),
With regard to claim 3, Bosch has the upright support member being adjustably extendable in the direction substantially perpendicular to the top surface (Bosch section 5.7).
With regard to claim 6, Bosch has the crossbar member further comprising a vertical adjustment mechanism operable to make fine adjustments to the vertical position of the crossbar member in relation to the upright support member when the crossbar member is coupled to the upright support member (sections 5. 4 and 5.5). 
With regard to claim 7, Stengel et al. show the second position being characterized by a leg being linearly  disposed in a direction substantially perpendicular to the top surface Stengel et al. do show such an arrangement (see Fig. 5 and 5a).  It would have been obvious to modify Bosch to use a compacted arrangement as taught in Stengel et al. in order to provide a smaller profile for storage purposes.
With regard to claim 8 Bosch has the number of reflective surface members are operable to detachably couple to the crossbar member using a magnetic coupling mechanism having a setting pin (section 8.5). 
With regard to claim 11, Bosch shows each of the legs further comprises one of a height adjustable foot structure, each structure operable to adjust the height of its respective leg with respect to a surface up upon which the sensor calibration apparatus rests when the leg I in the first position or a wheel operable for at least partial contact with a surface upon which the sensor calibration apparatus rests, at least one of the wheels having a locking mechanism (Section 5).  
With regard to claim 12, Bosch shows each of the number of legs further comprises a height adjustable foot structure (Section 5).  
With regard to claim 13, Bosch shows a base plate having a top surface (element 7, drawing in section 4 entitled “Product Description”). Bosch shows three legs extending from the base plate (the four S-shaped portions extending outward from base plate in drawing in section 4 entitled “Product Description”), while Stengel et al. show legs extending using the hinge joint coupled to the top surface (Fig.  6) and has the length of the legs being disposed in a direction substantially parallel to the top surface in a first position, each of the legs having a height adjustable foot structure (Section 5) with each height adjustable foot structure operable to adjust the height of the respective leg with respect to a surface upon which the sensor calibration apparatus rests on the leg in in the first position (section 5). Bosch shows an upright support member extending from the base plate in a direction substantially perpendicular to the top surface (element 8 in drawing in section 4 entitled “Product Description”),Bosch shows a crossbar member 3 detachably coupled (see section 5.4) to the upright support member, the cross bar member extending substantially perpendicular to the upright support member when coupled (element 3 drawing in section 4 entitled “Product Description”).  Bosch has a pair of reflective surface members (Section 8.5.1) detachably mounted to the crossbar member, the number of reflective surface member each adjustably disposed along the length of the crossbar member (section 8.5.2). While Bosch does not show the apparatus being operable for configuration into a compacted arrangement with each of the number of legs arranged in a second position, Stengel et al. do show such an arrangement (see Fig. 5 and 5a).  It would have been obvious to modify Bosch to use a compacted arrangement as taught in Stengel et al. in order to provide a smaller profile for storage purposes. 
With regard to claim 14, Stengel shows the three legs in the first positon exhibit third order radial symmetry with respect to a direction substantially perpendicular to the top surface, the radial symmetry having an order equivalent to the number of legs (Fig. 5).   It would have been obvious to modify Bosch to use a compacted arrangement as taught in Stengel et al. in order to provide a smaller profile for storage purposes.
With regard to claim 15, Bosch has the number of reflective surface members are operable to detachably couple to the crossbar member using a magnetic coupling mechanism having a setting pin (section 8.5). 
With regard to claim 18, Bosch shows a target structure comprising a base plate having a top surface (element 7, drawing in section 4 entitled “Product Description”). ”). Stengel et al. show a number of legs connected to the top surface via a hinge joint and positional relative to the base plate (legs 20, 22 Fig. 5A) and further show the four S-shaped portions extending outward from base plate in drawing in section 4 entitled “Product Description”), Bosch shows an upright support member extending from the base plate in a direction substantially perpendicular to the top surface (element 8 in drawing in section 4 entitled “Product Description”), Bosch shows a crossbar member 3 detachably coupled to the upright support member (see section 5.4), Bosch has a number of reflective surface members detachably mounted to the crossbar member (Section 8.5.1). Bosch shows the legs in a first position being disposed in a direction substantially parallel to the top surface in a first position, the legs in the first positon exhibit radial symmetry with respect to a direction substantially perpendicular to the top surface (the four S-shaped portions extending outward from base plate in drawing in section 4 entitled “Product Description”). In Bosch, the cross bar member extending substantially perpendicular to the upright support member when coupled (element 3 drawing in section 4 entitled “Product Description”) and the number of reflective surface member each adjustably disposed along the length of the crossbar member (section 8.5.2).Bosch shows a number of alignment structures, each of the alignment structures having a stability member, a vertical alignment member extending from the stability member in a substantially perpendicular direction from the surface upon which the alignment structure rests and a number of alignment brackets (section 5.0).  While Bosch does not show the apparatus being operable for configuration into a compacted arrangement with each of the number of legs arranged in a second position, Stengel et al. do show such an arrangement (see Fig. 5 and 5a).  It would have been obvious to modify Bosch to use a compacted arrangement as taught in Stengel et al. in order to provide a smaller profile for storage purposes. 

Claims 4, 9, 10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bosch and Stengel et al. as applied to claim 3 above, and further in view of Sager (EP3412956).
With regard to claim 4, Sager shows the upright support member being adjustably extendable using a telescoping mechanism (Fig. 1). It would have been obvious to modify Bosch by telescoping as taught in Sager in order to take advantage of this well-known technology with predictable results. 
With regard to claim 9, Sager shows each of the legs being adjustable using a hinge joint, each hinge joint configured such that its respective leg is disposed within a plane substantially perpendicular to the top surface when the leg is in the second position (Figs .1 and 2). It would have been obvious to modify Bosch by telescoping as taught in Sager in order to take advantage of this well-known technology with predictable results.
With respect to claim 10, Sager shows the hinge joint of at least one of the legs comprises a locking mechanism. (Figs .1 and 2). It would have been obvious to modify Bosch by telescoping as taught in Sager in order to take advantage of this well-known technology with predictable results.
With regard to claim 16, Sager shows each of the legs being adjustable using a hinge joint, each hinge joint configured such that its respective leg is provided a range of motion of from at least the first position to the second position (Figs .1 and 2). It would have been obvious to modify Bosch by telescoping as taught in Sager in order to take advantage of this well-known technology with predictable results.
With respect to claim 17, Sager shows the hinge joint of at least one of the legs comprises a locking mechanism. (Figs .1 and 2). It would have been obvious to modify Bosch by telescoping as taught in Sager in order to take advantage of this well-known technology with predictable results.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 In the context of the claim, the references of record do not have the crossbar member coupling to the upright support member using a connection mechanism that is further operable to make fine adjustments to the tilt and pitch of the crossbar member with respect to the upright support member (sections 5. 4 and 5.5). 

Response to Arguments
Applicant's arguments filed 08 February 2021 have been fully considered but they are not persuasive. 
With regard to claims 1, 13 and 18, Applicant argues that Bosch does not teach the legs being distinct from the S-shaped portions of Bosch.  However, Stengel is now cited for this feature, not Bosch.  See Figs. 5, 5A and 6 of Stengel.
Further, applicant argues that the legs of Bosch are not positional with respect to the base plate and thus cannot be moved to a second position.  Again, Stengel is now cited for this feature, not Bosch. See Figs. 5 and 5A of Stengel showing movement of the legs thereof between two positions. 
Applicant avers that it is unclear which elements of Stengel relate to the base plate. In response, attention is directed to Figs. 5 and 5A where the base plate is denoted by the number 88.  The legs of Stengel are positional with respect to base plate 88 as seen when comparing Figs. 5 and 5A. 
 With regard to claim 14, applicant argues that Bosch does not teach the legs showing third order radial symmetry with respect to a direction substantially perpendicular to the top surface.  In response, attention is directed to Stengel, Fig, 5, which does show such symmetry.   





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK MCGUE whose telephone number is (571)270-5987.  The examiner can normally be reached on Monday - Friday, 6:00am to 2:30pm, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin F. Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK J MCGUE/           Primary Examiner, Art Unit 3648